Detailed Action
This action is in response to amendments filed on 10/11/2021. 
This application was filed on 07/17/2020 which claim priority to foreign application IN201941034146 filed on 08/23/2019. Note: Claim priority to the foreign application has not been perfected yet.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Applicant’s Response
In Applicant's Response dated 10/11/2021, Applicant amended claims 1, and 19. Applicant argued against various rejections cited in the office action mailed on 07/14/2021. 

Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 16, and 19 are allowable in light of the prior art made of record.
Accordingly, claims 1-20 are allowed.


    
Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art or rational can be found to singularly or in combination disclose or render obvious the combination of the limitations as recited by independent claims 1, 16, and 19. 
Additional reasons for allowance can be found in applicant’s response dated 10/11/2021 (pages 8-18). 
Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144